Case: 19-50304     Document: 00515582020         Page: 1     Date Filed: 09/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 29, 2020
                                  No. 19-50304
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Mickerson Chery,

                                                           Plaintiff—Appellant,

                                       versus

   Sergeant Johnny L. Jackson; Grievance Department Vicki
   Cundiff,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 6:19-CV-5


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Mickerson Chery, Texas prisoner # 1582984,
   appeals the dismissal of his 42 U.S.C. § 1983 complaint for failure to state a
   claim under 28 U.S.C. § 1915(e)(2)(B)(ii). He asserts that (1) Defendant-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50304      Document: 00515582020          Page: 2    Date Filed: 09/29/2020




                                    No. 19-50304

          Appellee Sergeant Johnny Jackson showed deliberate indifference to
   his serious medical needs by falsely telling a nurse that he was no longer on a
   hunger strike, (2) Sergeant Jackson retaliated against him for filing a
   grievance, and (3) Defendant-Appellee Grievance Investigator Vicki Cundiff
   failed to process his grievance properly. Our review is de novo. Black v.
   Warren, 134 F.3d 732, 734 (5th Cir. 1998). We hold a pro se litigant’s
   complaint “to less stringent standards than formal pleadings drafted by
   lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972).
          Chery did not support his claim that Sergeant Jackson was deliberately
   indifferent to his serious medical needs by alleging clear and consistent facts,
   in particular with regard to when he first learned of Sergeant Jackson’s
   statement to the nurse, the duration of the hunger strikes, and why he did not
   seek medical care sooner. See Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir.
   2010); Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir.
   2001) (“Deliberate indifference is an extremely high standard to meet.”).
   Chery’s retaliation claim fails because it lacks direct evidence of retaliatory
   motive or a chronology of events from which retaliation could plausibly be
   inferred. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (noting that
   retaliation claims must be “carefully scrutinize[d]”). Chery’s claim
   regarding Grievance Investigator Cundiff’s failure to process his grievance
   properly fails because there is no constitutionally protected interest in the
   processing of grievances. See Geiger v. Jowers, 404 F.3d 371, 373–74 (5th Cir.
   2005). Finally, Chery has abandoned any challenge to the district court’s
   dismissal of his claims for monetary damages against the defendants in their
   official capacities. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
          The district court’s judgment is affirmed, and Chery is cautioned that
   dismissal of his complaint by the district court counts as a strike under §
   1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),



                                          2
Case: 19-50304      Document: 00515582020         Page: 3     Date Filed: 09/29/2020




                                   No. 19-50304

   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532 (2015).
   He is further cautioned that, once he accumulates three strikes, he may not
   proceed in forma pauperis in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).
          AFFIRMED; SANCTION WARNING ISSUED.




                                             3